No briefs have been filed in support of this appeal, and the cause has been regularly submitted on the record, which discloses that the information sufficiently charges the illegal possession of whisky; that the instructions fairly state the law applicable *Page 370 
to the evidence. The possession was proved beyond all doubt, and the illegal intent may be fairly inferred from all the surrounding circumstances.
The evidence was obtained by means of a search and seizure in defendant's home and premises, but there was evidence to the effect that when the officers told the defendant that they had come to make a search, the defendant said, "All right. Just go ahead; you won't find anything." This, if true, constituted a waiver of defendant's right to object to the search.
If, at the trial, the defendant desired to dispute such waiver, he should have offered some proof controverting the showing of waiver by the state. If the facts, as shown, do not remove the doubt, that issue may be submitted to the jury by appropriate instructions, along with other issues involved. Cornelius on Search and Seizure, p. 79; People v. Foreman, 188 N.W. 375, 218 Mich. 591; State v. Kanellos, 117 S.E. 640,124 S.C. 514.
The judgment of the trial court is affirmed.